  8:21-cv-00251-JFB-CRZ Doc # 12 Filed: 08/23/21 Page 1 of 2 - Page ID # 173




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MARVEL JONES,

                   Plaintiff,                              8:21CV251

      vs.
                                                             ORDER
NEBRASKA   DEPARTMENT          OF
CORRECTIONAL SERVICES, et al.;

                   Defendants.


      Plaintiff has filed a motion for court-appointed counsel. (Filing No. 4). A
civil litigant has no constitutional or statutory right to a court-appointed attorney.
The court may, however, make such an appointment at its discretion. Davis v.
Scott, 94 F.3d 444, 447 (8th Cir. 1996). A trial court has broad discretion to
decide whether both the pro se party and the court will benefit from the
appointment of counsel, taking into account the factual and legal complexity of
the case, the presence or absence of conflicting testimony, and the pro se party’s
ability to investigate the facts and present or defend the claims. Id. The court may
also consider whether and to what extent the unrepresented party made any
effort to retain counsel before seeking court-appointed counsel.



      Considering all these factors, the court finds appointment of counsel is not
warranted under the facts presented. The claims and defenses at issue are not
factually or legally complex, Plaintiff has previously litigated his claims alleged
inadequate access to legal aides and library resources, (see Jones v. Britten,
4:06-cv-03314-LSC-PRSE), his claims appear to be time-barred, and there is no
showing of any efforts made by Plaintiff to locate counsel without court
  8:21-cv-00251-JFB-CRZ Doc # 12 Filed: 08/23/21 Page 2 of 2 - Page ID # 174




assistance. Plaintiff is able to adequately litigate the claims and defenses without
the assistance of counsel. Id. See also, 28 U.S.C § 1915(a).


      Accordingly,


      IT IS ORDERED:


      1)    Plaintiff's motion for appointed counsel, (Filing No. 4), is denied.

      2)    On or before September 20, 2021, Plaintiff shall either: (a) obtain the
            services of counsel and have that attorney file an appearance in this
            case; or (b) file a statement notifying the court of his intent to litigate
            this case without the assistance of counsel. The failure to do so may
            result in a dismissal of Plaintiff's claims without further notice.


      August 23, 2021.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
